711 N.W.2d 380 (2006)
474 Mich. 1102
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
David Ronald ECKMYRE, Defendant-Appellant.
Docket Nos. 128924, 128925, COA Nos. 252872, 253861.
Supreme Court of Michigan.
April 5, 2006.
On order of the Court, the application for leave to appeal the May 3, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would peremptorily reverse the judgment of the Court of Appeals and remand for a new trial based on the trial judge's failure to give an instruction on the burden of proof.